       4:19-cv-01287-JD              Date Filed 02/18/21      Entry Number 66    Page 1 of 5




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                    FLORENCE DIVISION

Buddy A. Cole,                                   )                Case No.: 4:19-1287-JD
                                                 )
                         Plaintiff,              )
                                                 )
                   vs.                           )
                                                 )                OPINION & ORDER
Marlboro County Sheriff’s Office and             )
Marlboro County and Charles Lemon,               )
individually and in his official capacity as     )
Sheriff,                                         )
                                                 )
                         Defendants.             )
                                                 )


       This matter is before the court with the Report and Recommendation of United States

Magistrate Judge Kaymani D. West, made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 of the District of South Carolina.1 Buddy A. Cole (“Cole”) seeks damages based

on alleged employment-related race discrimination and disability discrimination under Title VII

of the Civil Rights Act of 1964; the Americans with Disabilities Act, as amended (“ADA”), and

the South Carolina Human Affairs Law (“SCHAL”). (DE 1, Compl.) Defendants filed a motion

for summary judgment along with a memorandum and exhibits in support thereof. (DE 51, Mot.

Summ. J.)




                                 
1
  The recommendation has no presumptive weight, and the responsibility for making a final
determination remains with the United States District Court. See Mathews v. Weber, 423 U.S.
261, 270-71 (1976). The court is charged with making a de novo determination of those portions
of the Report and Recommendation to which specific objection is made. The court may accept,
reject, or modify, in whole or in part, the recommendation made by the magistrate judge or
recommit the matter with instructions. 28 U.S.C. § 636(b)(1).


                                                Page 1 of 5
          4:19-cv-01287-JD       Date Filed 02/18/21         Entry Number 66     Page 2 of 5




          Plaintiff filed a response in opposition on July 15, 2020. (DE 53.) Defendants filed a reply

to Plaintiff’s response on July 22, 2020. (DE 55.) Thereafter, Magistrate Judge West issued a

Report and Recommendation, recommending Defendant’s Motion for Summary Judgment be

granted and the case dismissed. (DE 58.) Cole filed objections (DE 60) to the Report and

Recommendation. For the reasons stated below, the Court adopts the Magistrate Judge’s Report

and Recommendation, grants Defendant’s Motion for Summary Judgment and dismisses this

action.

I.        FACTUAL AND PROCEDURAL BACKGROUND

          On June 28, 2015, the Sheriff of Marlboro County, Fred Knight, hired Plaintiff, who is

Native American, as a deputy sheriff at an annual salary of $32,000. Thereafter, Knight did not

seek reelection for Sheriff in 2016, and Sheriff Lemon won the 2016 election and took office on

January 2, 2017. On April 5, 2017, Plaintiff suffered severe injuries on the job. The Sheriff’s

Office placed Plaintiff on medical leave on April 5, 2017, and he remained on leave until he was

terminated on October 27, 2017. The Sheriff’s Office kept Plaintiff’s job open and did not fill his

position during that time. Plaintiff acknowledged that he never requested any workplace

accommodation while on medical leave. While on medical leave, Plaintiff did not give the

Sheriff’s Office any indication of when he might be able to return to work. As of May 13, 2020,

Plaintiff had not been cleared by a neurologist to return to work, nor had any doctor cleared him

to return to any work, including light-duty work. On October 27, 2017, Sheriff Lemon and Grover

McQueen, Human Resources (“HR”) Director for Marlboro County, met with Plaintiff. Plaintiff

testified that Sheriff Lemon and Plaintiff were “very nice” to him during the meeting. Plaintiff

testified that, at that time, he did not have any idea when he would be able to return to work, and

Plaintiff’s employment was terminated effective October 27, 2017. Plaintiff was advised that he



                                               Page 2 of 5
       4:19-cv-01287-JD        Date Filed 02/18/21         Entry Number 66   Page 3 of 5




was being released, his position was being filled, and that he could go back and reapply for his

position if at any time he was released to return to work.

       Sheriff Lemon testified that he told Plaintiff at that meeting that if Plaintiff obtained a

doctor’s note clearing him to return to work Lemon would have him return. Plaintiff’s position

was filled by Victoria Cheeks, a Caucasian female. Plaintiff did not file a grievance after his

employment ended with the Sheriff’s Office. Plaintiff filed a Charge of Discrimination with the

South Carolina Human Affairs Commission (“SCHAC”) and the Equal Employment Opportunity

Commission (“EEOC”), alleging discrimination based on race and disability.

       Plaintiff filed the instant action on July 31, 2019. (DE 1.) On July 1, 2020, Defendant

filed a Motion for Summary Judgment. (DE 51.) Plaintiff field a memorandum in opposition to

Defendant’s Motion for Summary Judgment on July 15, 2020. (DE 53.) Defendant filed a reply

thereto on July 22, 2020. (DE 55.) Magistrate Judge West issued a Report and Recommendation,

recommending Defendant’s Motion for Summary Judgment be granted and the case dismissed.

(DE 58.) Cole filed objections (DE 60) to the Report and Recommendation. This matter is now

ripe for review.

II.    DISCUSSION

       Objections to the Report and Recommendation must be specific. Failure to file specific

objections constitutes a waiver of a party’s right to further judicial review, including appellate

review, if the recommendation is accepted by the district judge. See United States v. Schronce,

727 F.2d 91, 94 & n.4 (4th Cir. 1984). In the absence of specific objections to the Report and

Recommendation of the magistrate judge, this court is not required to give any explanation for

adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983).




                                             Page 3 of 5
       4:19-cv-01287-JD         Date Filed 02/18/21         Entry Number 66       Page 4 of 5




       Cole makes two specific objections: (1) Plaintiff objects to the Magistrate’s finding that

Plaintiff lacks comparator evidence necessary for a Title VII claim; and (2) Plaintiff objects to the

Magistrate’s recommendation that Plaintiff’s complaint be dismissed based on a finding that

Plaintiff is not a qualified individual with a disability. (DE 60, p. 3.) As to the Plaintiff’s first

objection, the “regarded as” disabled analysis is inapplicable because Defendants do not challenge

the distinct issue of whether Plaintiff can demonstrate he is “disabled” under ADA. As to

Plaintiff’s second objection, Plaintiff is not a qualified individual because attendance is an essential

function of any job and since Plaintiff has not provided a work-release authorization from a

medical professional, he cannot demonstrate he is able to perform the essential functions of his job

with or without accommodation. (DE 58, p. 22.) Specifically, Plaintiff did not demonstrate he

can perform the essential functions of his job because he has not provided any evidence of

testimony that he could attend his job or that he could somehow perform his job functions from

home. Lewis v. Univ. of Md., Baltimore, No. CIV. SAG-12-298, 2012 WL 5193820, at *4 (D.

Md. Oct. 18, 2012), aff’d 533 F. app’x 270 (4th Cir. 2013) (finding plaintiff precluded from

recovery under failure-to-accommodate or disability-discrimination claims because she had not

been released to work and had not demonstrated she could perform essential functions of her job

without attending his job). Accordingly, this court adopts Magistrate Judge West’s Report and

Recommendation.

       It is therefore ORDERED that the Defendants’ motion for summary judgment (DE 51) is

granted, and this action is dismissed.




                                              Page 4 of 5
       4:19-cv-01287-JD        Date Filed 02/18/21         Entry Number 66       Page 5 of 5




       IT IS SO ORDERED.



February 18, 2021
Greenville, South Carolina


                              NOTICE OF RIGHT TO APPEAL

       Plaintiff is hereby notified that he has the right to appeal this order within thirty (30)

days from the date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                             Page 5 of 5
